Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:19-cv-00328-TMT-MEH



   MICHAEL ABBONDANZA,
   TAVIN FOODS, INC.
         Plaintiff(s),

   v.


   JASON WEISS,
   PETER LEINER,
   WEISS LAW GROUP, PA,
   BRETT HUFF,
   RICHARD LESLIE,
   HUFF AND LESLIE LLP,
   GIOVANNIA PALONI


          Defendant(s).



                                   SCHEDULING ORDER

                  1. DATE OF CONFERENCE AND APPEARANCES OF COUNSEL
                                  AND PRO SE PARTIES

          The Scheduling Conference was held on January 5, 2021.

          Plaintiffs Michael Abbondanza and Tavin Foods, Inc. were represented by Courtenay

    Patterson of Law Offices of Courtenay Patterson, LLC, 1716 N. Main St., Suite A #331,

    Longmont, CO 80501, phone: (925) 237-1187; email: courtenay.patterson@gmail.com.


                                              1
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 2 of 18




           Defendants Jason Weiss, Weiss Law Group, PA, and Peter Leiner were represented by

   Joel Benjamin Rothman of SRIPLAW, P.A., 21301 Powerline Road, Suite 100, Boca Raton,

   Florida 33433; 561-404-4335; joel.rothman@sriplaw.com..

           Defendants Brett Huff, Richard Leslie, and Huff and Leslie, LLP were represented by

   Franz Hardy and Stephanie Brizel, Gordon Rees Scully Mansukhani, LLP, 555 Seventeenth

   Street, Suite 3400, Denver, Colorado 80202, (303) 534-5160; fhardy@grsm.com;

   sbrizel@grsm.com .

           Defendant Giovannia Paloni was not present for the conference and has not been

   served as of the filing of this Proposed Scheduling Order. Plaintiffs filed a Status Report with the

   Court on December 2, 2020 regarding their attempted service by mail of Defendant Paloni.


                                    2. STATEMENT OF JURISDICTION

           Plaintiffs contend that the Court has original subject matter jurisdiction over the claims

   alleged in the Complaint, pursuant to 28 U.S.C. §§ 1331 and has supplemental jurisdiction over

   the state law claims alleged in the Complaint as the claims are so related to the claims for which

   the Court has original jurisdiction that they form part of the same case or controversy under

   Article III of the United states Constitution, pursuant to 28 U.S.C. § 1367.


                              3. STATEMENT OF CLAIMS AND DEFENSES

          1.     Plaintiffs: Plaintiffs own Riverbend Eatery in Bailey, Colorado. Plaintiff

   Tavin Foods, Inc. was sued in case number 1:16-cv-00432-MEH for alleged violations of

   Title III of the ADA. Plaintiffs allege that in the underlying lawsuit, Defendants formed a
                                                    2
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 3 of 18




   criminal enterprise by using the ADA to institute lawsuits based on fictional plaintiffs,

   false allegations of injury, and false allegations of standing to collect quick settlements

   from Colorado businesses and citizens. Defendants’ actions are in violation of the

   Racketeer Influenced and Corrupt Practices Act, 18 U.S.C. § 1962 (c) and (d) and

   Conspiracy to violate Racketeer Influenced and Corrupt Practices Act. Their actions

   involved racketeering activities relating to mail and wire fraud. Defendants actions are

   further in violation of the Colorado Organized Crime Control Act (C.R.S. 18-17-101 et

   seq), as well as Abuse of Process, Civil Conspiracy, and Fraud.

          2.     Defendants Jason Weiss, Weiss Law Group, PA, and Peter Leiner (the

   “Weiss Defendants”): The Weiss Defendants represented Santiago Abreu in an

   Americans with Disabilities Act lawsuit alleging that Tavin Foods, Inc. maintained

   architectural barriers in violation of the ADA. In the underlying suit, Tavin acknowledged

   several violations of the ADA and agreed to correct them. The parties reached a

   settlement and, thereafter, filed a stipulation for dismissal with prejudice. The present

   case alleging RICO against the Weiss Defendants lacks merit. Plaintiffs lack standing and

   suffered no injury. No RICO conspiracy existed. No unlawful conduct in violation of 18

   U.S.C. § 1962(a), (b), (c), or (d) was committed. No pattern of racketeering activity

   cognizable under RICO occurred. No predicate acts were committed by defendants. No

   predicate offenses were committed by defendants. No predicate acts forming a pattern of

   racketeering activity were committed by defendants. The defendants had no common

   plan. There was no RICO enterprise. There was no pattern of racketeering activity.

                                                 3
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 4 of 18




          3.     Defendants Brett Huff, Richard Leslie, and Huff & Leslie, LLP (collectively

   “Huff & Leslie”): This case arises out of an underlying Americans with Disabilities Act

   lawsuit. In the underlying lawsuit, Santiago Abreu claimed that he encountered various

   architectural barriers in violation of the ADA while visiting the premises of Tavin Foods,

   Inc., a restaurant. For a period of time, Huff & Leslie served as local counsel for Mr. Abreu

   in the underlying lawsuit. While Tavin Foods initially denied any ADA violations, it

   acknowledged several violations after it retained an expert witness and agreed to correct

   them. The parties reached a settlement and, thereafter, filed a stipulation for dismissal

   with prejudice.


          Despite this, nearly two years after the underlying lawsuit concluded, plaintiffs filed

   this action. Plaintiffs allege that Huff & Leslie, along with Mr. Abreu’s Florida counsel and

   expert witness, somehow formed a criminal enterprise to pursue fraudulent litigation and

   perverted the purpose of the ADA based on fictional individuals and false allegations of

   injury. Huff & Leslie deny these allegations or that it engaged in any wrongful conduct.

   Instead, it served as local counsel for a period of time and properly relied upon information

   provided for purposes of the legal representation. Importantly, plaintiffs’ own expert

   witness acknowledged violations of the ADA. Also, there are two affidavits by Mr. Abreu

   confirming that he visited the restaurant at issue – one as part of the underlying lawsuit

   and another as part of this action. Huff & Leslie incorporate by reference its Answer and

   Jury Demand, including the affirmative defenses set forth therein.



                                                 4
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 5 of 18




                                         4. UNDISPUTED FACTS

         The following facts are undisputed:

       1. Defendants Huff and Leslie are attorneys licensed to practice law in Colorado.

       2. Defendants Huff and Leslie are partners at Defendant Huff & Leslie, LLP.

       3. Defendant Huff & Leslie, LLP is located at 2480 Gray Street, Edgewood,

   Colorado.

       4. Defendant Weiss is a licensed Florida attorney admitted to practice in the District

   of Colorado..

       5. Defendant Weiss Law Group, P.A. is a Florida Corporation doing business at

   5531 N. University Dr., #103, Coral Springs, Florida.

       6. Defendant Weiss Law Group, P.A. has filed lawsuits in Colorado District Court.

       7. Defendant Leiner is a Florida licensed attorney admitted to practice in the District

   of Colorado..

       8. Plaintiff Michael Abbondanza was not a named party in the underlying lawsuit.

       9. Plaintiff Michael Abbondanza, on behalf of Tavin Foods, filed an Answer in the

   underlying lawsuit on March 21, 2016.

       10.         Plaintiff Michael Abbondanza filed a letter with the court directed to

   “Magistrate Gorden P. Gallagher” in the underlying lawsuit on April 7, 2016.

       11.         Courtenay Patterson was appointed by the District Court as pro bono

   counsel of record for Tavin Foods in the underlying lawsuit.

       12.         Defendants Huff & Leslie made no further appearances in the underlying

                                                  5
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 6 of 18




   lawsuit after October 25, 2016.

      13.         Plaintiffs did not pay any amount as a settlement or judgment in the

   underlying lawsuit.

      14.         The court issued an Order Closing Case in the underlying lawsuit on

   February 13, 2017.

                                       5. COMPUTATION OF DAMAGES

            Plaintiffs: Plaintiffs seek economic and non-economic damages, actual,

   consequential, compensatory, treble and punitive damages. Plaintiffs further seek attorney’s

   fees and costs and interest at the rate of 10% per annum. In addition to damages, Plaintiffs

   seek declaratory and equitable relief, as more fully described in the Complaint.


            Defendants Weiss, Leiner, Weiss Law Group: Weiss Defendants seek recovery of

   their attorneys‘fees and costs pursuant to applicable statute, rule, or other legal authority.

   Defendants do not believe that plaintiffs‘ computation of damages meets the requirements of

   Fed. R. Civ. P. 26(a)(1)(A)(iii).


            Defendants Huff, Leslie, Huff & Leslie, LLP: These defendants have not asserted a

   counterclaim. They seek recovery of their attorneys‘ fees and costs pursuant to applicable

   statute, rule, or other legal authority. Defendants do not believe that plaintiffs‘ computation of

   damages meets the requirements of Fed. R. Civ. P. 26(a)(1)(A)(iii).


            Defendant Paloni:


                                                    6
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 7 of 18




                         6. REPORT OF PRECONFERENCE DISCOVERY
                            AND MEETING UNDER FED. R. CIV. P. 26(f)

           a. Date of Rule 26(f) meeting: December 14, 2020

          b. Names of each participant and party he/she represented: Courtenay Patterson for

   Michael Abbondanza and Tavin Foods, Inc.; Joel Rothman and Michael Hutchinson for

   Jason Weiss, Weiss Law Group, PA, and Peter Leiner; Franz Hardy for Brett Huff,

   Richard Leslie, and Huff and Leslie, LLP.


           c. Statement as to when Rule 26(a)(1) disclosures were made or will be made:

              January 8, 2021


           d. Proposed changes, if any, in timing or requirement of disclosures under Fed. R.

   Civ. P. 26(a)(1). – Due to the intervening holidays, counsel for the parties have agreed to

   exchange Initial Disclosures on January 8, 2021.

           e. Statement concerning any agreements to conduct informal discovery:

           The parties have not reached an agreement to conduct informal discovery, but will

   continue to consider that possibility.

           f. Statement concerning any other agreements or procedures to reduce discovery
              and other litigation costs, including the use of a unified exhibit numbering system.

           The parties will continue to consider the possibility of agreements or procedures to

   reduce discovery and other litigation costs.

           Weiss Defendants: The Weiss Defendants have requested that Plaintiff agree to

   complete and file a RICO case statement as recommended by the Manual on Complex


                                                   7
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 8 of 18




   Litigation, Fourth, § 35.31 (“The RICO case statement has proven useful in RICO litigation. This

   statement details both       the   factual   and    legal   basis for   the   plaintiff’s   claim.”)

   https://www.uscourts.gov/sites/default/files/mcl4.pdf. The RICO Case Statement is a case-

   management tool. Northland Ins. Co. v. Shell Oil Co., 930 F. Supp. 1069, 1076 (D.N.J. 1996).

   RICO case statements have been ordered in cases in the Tenth Circuit. See Dobson v.

   Anderson, 319 F. App'x 698, 700 (10th Cir. 2008) (affirming Rule 12(b)(6) dismissal based on

   complaint and RICO case statement); Morris v. Berry, No. CIV-11-456-W, 2011 WL 13350123,

   at *9 (W.D. Okla. Sept. 2, 2011) (dismissal for failing to timely file RICO case statement is a

   case-management tool).

          Requiring Plaintiffs to complete a RICO case statement will aid in the efficient

   management of this litigation. “Efficient management of RICO litigation requires early

   identification and narrowing of the disputed legal and factual issues and identification of the

   precise statutory violations alleged.” Manual on Complex Litigation, Fourth, § 35.32. The Manual

   notes that several possible RICO case issues that are present here can be more efficiently

   addressed through the use of a RICO case statement.

          For example, as noted in the Motion for Judgment on the Pleadings (Doc. 49), an issue

   in this case relates to Plaintiffs’ standing. Standing is one of the many issues that RICO claims

   present and that can be efficiently addressed by the use of a RICO case statement. Id.

   Furthermore, as the Manual advises, a RICO case statement can significantly aid in narrowing

   and focusing discovery. Manual, § 35.33 (“The RICO case statement can help weed out

   transactions and allegations that are tangential or unrelated to alleged racketeering activity and

                                                   8
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 9 of 18




   can thereby reduce the scope of discovery.). For these reasons, the Court is requested to order

   the plaintiff to complete a RICO case statement in the form provided in the Manual in § 40.54

   under Sample Orders.

          Plaintiffs: Plaintiffs object to Defendants’ request that the Court order Plaintiffs complete

   a RICO case statement. RICO case statements have been ordered when the pleadings have

   been factually deficient or when such a statement would assist a court in ruling on motions under

   Rule 12, Rule 9(b) and/or Rule 56. In those situations, courts have explained that “a RICO case

   statement, in conjunction with a reading of the complaint, will help narrow the issues and identify

   claims that lack merit, which can then be dismissed (with or without prejudice) before significant

   time and effort is spent.” (see Manual, § 35.31, page 706). Moreover, as the Manual cited by

   Defendants further states: “Some courts faced with a RICO complaint that is unintelligible,

   confusing, or otherwise violative of Rule 8 have dismissed the complaint sua sponte and

   required the plaintiff to file a ‘RICO case statement’ along with an amended complaint.” (see

   Manual, § 35.31, page 703). Defendants have filed and/or have joined the filing of multiple

   motions in this case since its inception, including motions to dismiss, motions for sanctions, and

   motions for judgment on the pleadings, all of which have been denied by the Court. There has

   been no order of this Court requiring amendment of the pleadings or clarification of the issues

   or claims. As such, Plaintiffs object to the request by Defendants to order Plaintiffs to file a RICO

   case statement. Plaintiffs are prepared to file a written motion in opposition to Defendants’

   request, if necessary.

          g. Statement as to whether the parties anticipate that their claims or defenses will
             involve extensive electronically stored information, or that a substantial amount of
                                                    9
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 10 of 18




                disclosure or discovery will involve information or records maintained in electronic
                form.

           At this time, the parties do not anticipate that their claims and defenses will involve

    extensive electronically-stored information or that a substantial amount of disclosure or

    discovery will involve information or records maintained in electronic form. If the parties later

    determine that their claims or defenses will involve extensive electronically-stored information,

    then the parties will attempt to develop a stipulated e-discovery plan to establish the scope of

    electronically stored information (“ESI”), good faith disclosures, steps taken to preserve ESI, key

    custodians, data locations, back-up systems, inspection and exchange of ESI, sources of ESI

    that are not reasonably accessible because of undue burden or cost, or ESI document

    preservation policies or procedures.

           h.      Statement summarizing the parties’ discussions regarding the possibilities for
                   promptly settling or resolving the case.

          The parties have not yet engaged in substantive discussions regarding possibilities for

   settlement or resolution of the case.


                                                 7. CONSENT


          All parties □ [have]        X    [have not] consented to the exercise of jurisdiction of
    a magistrate judge.

                                            8. DISCOVERY
                                             LIMITATIONS


      a. Modifications which any party proposes to the presumptive numbers of depositions or
         interrogatories contained in the Federal Rules.


                                                   10
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 11 of 18




           The parties do not anticipate exceeding the numerical limits set forth in Fed. R. Civ. P.

   30(a)(2)(A)(I).

       a. Limitations which any party proposes on the length of depositions:

           The parties agree that depositions will not exceed 7 hours in length per

   deposition.

                              2. Limitations which any party proposes on the number of requests
                                 for production and/or requests for admission.

           Plaintiffs: Plaintiffs propose a limit of 25 requests for production and no limit on

   requests for admission.

           Weiss Defendants: The Weiss Defendants oppose limits on requests for

   production and requests for admission, but agree that a limit of 25 interrogatories is

   advisable.

           Defendants Brett Huff, Richard Leslie, and Huff & Leslie: Defendants propose a

   limit of 25 requests for production of documents and 25 requests for admission per set

   of represented parties.


                              3. Deadline for service of Interrogatories, Requests for Production of
                                 Documents and/or Admissions:

           The parties agree to serve interrogatories, requests for production and/or

   requests for admission on opposing counsel or a pro se party by: 33 days before the

   discovery deadline.


                              4. Other Planning or Discovery Orders:


                                                    11
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 12 of 18




                See above concerning the Weiss Defendants’ Request for a RICO case

   statement order.


                                   9. CASE PLAN AND SCHEDULE

          a.    Deadline for Joinder of Parties and Amendment of Pleadings: July 30, 2021

          b.    Discovery Cut-off: September 30, 2021

          c.    Dispositive Motion Deadline: November 30, 2021

          d.     Expert Witness Disclosure:

                1.     Anticipated fields of expert testimony:

                       -   Plaintiffs – Plaintiffs do not anticipate utilizing an expert except

                           for purposes of calculating damages, if necessary

                       -   Defendants Weiss, Leiner, Weiss Law Group – Weiss

                           Defendants anticipate one or more expert witnesses in the fields

                           of the standard of care or conduct for attorneys; rules,

                           regulations, and compliance with the Americans with Disabilities

                           Act; the claims for relief asserted by Plaintiffs and defenses

                           thereto; and any other area whereby an expert witness is

                           designated by Plaintiffs or co-defendants. These are merely

                           anticipated areas of expert testimony and subject to change.

                       -   Defendants Huff, Leslie, Huff & Leslie, LLP – Defendants

                           anticipate one or more expert witnesses in the fields of the

                           standard of care or conduct for attorneys; rules, regulations, and
                                                12
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 13 of 18




                                compliance with the Americans with Disabilities Act; the claims

                                for relief asserted by plaintiffs and defenses thereto; and any

                                other area whereby an expert witness is designated by Plaintiffs

                                or co-defendants. These are merely anticipated areas of expert

                                testimony and subject to change.

                          -     Defendant Paloni –


                  2.      Limitations which the parties propose on the use or number of expert

                          witnesses:

                          -     Plaintiffs – 1, unless Defendants intend to utilize additional

                                 experts, as delineated in § 9(d)(1), above.

                          -     Defendants Weiss, Leiner, Weiss Law Group – three.

                          -     Defendants Huff, Leslie, Huff & Leslie, LLP – three.

                          -     Defendant Paloni –


                  3.      Plaintiffs shall designate all experts and provide opposing counsel and

   any pro se parties with all information specified in Fed. R. Civ. P. 26(a)(2) on or before: June 1,

   2021.

                  4.      Defendants shall designate all experts and provide opposing counsel

   and any pro se party with all information specified in Fed. R. Civ. P. 26(a)(2) on or before: July

   1, 2021.

                   e.         Identification of Persons to Be Deposed:

                                                     13
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 14 of 18




             By Plaintiffs:

                1.   Jason Weiss – 7 hours

                2.   Peter Leiner – 4 hours

                3.   Brett Huff – 7 hours

                4.   Richard Leslie – 4 - 5 hours

                5.   Giovannia Paloni – 7 hours

                6.   Santiago Abreu – 7 hours

         (This is Plaintiffs’ preliminary list only and is subject to addition or change).



         By Defendants Weiss, Leiner, and Weiss Law Group, PA:

                1.     Michael Abbondanza (7 hours)

                2.     Courtenay Patterson (7 hours)

                3.     Tavin Foods (7 hours)

                4.     Mark Douglass (4 hours)

                5.     David Schafer (4 hours)

                6.     Serina Schafer (4 hours)

                7.     David Jesperson (4 hours)

                8.     Mary Lou Jesperson (4 hours)

                9.     David M. Kittrell (4 hours)

         (This is Weiss Defendants’ preliminary list only and is subject to addition or
         change).


                                                14
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 15 of 18




          By Defendants Huff, Leslie, and Huff and Leslie, LLP:

                  1.     Michael Abbondanza (7 hours)

                  2.     Tavin Foods (7 hours)

                  3.     Mark Douglass (4 hours)

                  4.     David Schafer (4 hours)

                  5.     Serina Schafer (4 hours)

                  6.     David Jesperson (4 hours)

                  7.     Mary Lou Jesperson (4 hours)

                  8.     David M. Kittrell (4 hours)

          (This is defendants’ preliminary list only and is subject to addition or change).


          By Defendant Paloni:



                            10. DATES FOR FURTHER CONFERENCES

    a. Status conferences will be held in this case at the following dates and times:

                                                                                              .

    b. A final pretrial conference will be held in this case on ____________at o’clock
       _____m. A Final Pretrial Order shall be prepared by the parties and submitted to
       the court no later than seven (7) days before the final pretrial conference.


                               11. OTHER SCHEDULING MATTERS

    a. Identify those discovery or scheduling issues, if any, on which counsel after a good faith
       effort, were unable to reach an agreement. – None at this time


                                                  15
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 16 of 18




      b. Anticipated length of trial and whether trial is to the court or jury. – Jury Trial – 5 days
      c. Identify pretrial proceedings, if any, that the parties believe may be more efficiently or

            economically conducted in the District Court’s facilities at 212 N. Wahsatch Street,

            Colorado Springs, Colorado 80903-3476; Wayne Aspinall U.S. Courthouse/Federal

            Building, 402 Rood Avenue, Grand Junction, Colorado 81501-2520; or the U.S.

            Courthouse/Federal Building, La Plata County Courthouse, 1060 E. 2nd Avenue, Suite 150,

            Durango, Colorado 81301. – None

                         12. NOTICE TO COUNSEL AND PRO SE PARTIES

             The parties filing motions for extension of time or continuances must comply with

    D.C.COLO.LCivR 6.1(c) by serving the motion contemporaneously upon the moving

    attorney's client.

             Counsel will be expected to be familiar and to comply with the Pretrial and Trial

    Procedures or Practice Standards established by the judicial officer presiding over the trial of

    this case.

             With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

             Counsel and unrepresented parties are reminded that any change of contact

    information must be reported and filed with the Court pursuant to the applicable local

    rule.


                            13. AMENDMENTS TO SCHEDULING ORDER

             The scheduling order may be altered or amended only upon a showing of good cause.


                                                    16
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 17 of 18




    DATED at Denver, Colorado, this 29th day of December, 2020.


                                                   BY THE COURT:


                                                   United States Magistrate Judge



    APPROVED:


    s:/ Courtenay Patterson

    Courtenay Patterson

    Law Offices of Courtenay Patterson, LLC

    1716 N. Main St., Suite A #331

    Longmont, CO 80501

    (925) 237-1187

    Attorney for Plaintiffs



    s:/ Joel Rothman

    Joel Benjamin Rothman

    SRIPLAW, P.A.

    21301 Powerline Road, Suite 100

    Boca Raton, Florida 33433

    561-404-4335

                                              17
Case 1:19-cv-00328-TMT-MEH Document 71 Filed 12/29/20 USDC Colorado Page 18 of 18




    joel.rothman@sriplaw.com Attorney for Defendants Weiss, Leiner, Weiss Law Group, PA




    s:/ Franz Hardy

    Franz Hardy, Esq.

    Stephanie S. Brizel, Esq.

    Gordon Rees Scully Mansukhani, LLP

    555 Seventeenth Street, Suite 3400

    Denver, Colorado 80202

    Telephone: (303) 534-5160

    fhardy@grsm.com

    sbrizel@grsm.com

    Attorneys for Defendants Brett Huff, Richard Leslie, and Huff and Leslie, LLP




    (Name)

    (Address)

    (Telephone Number)

   Attorney for Defendant Paloni




                                                  18
